Citation Nr: 1416273	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  13-08 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for right shoulder degenerative joint disease.

3. Entitlement to service connection for lumbar spine degenerative joint disease.

4. Entitlement to service connection for lower extremity radiculopathy.

5. Entitlement to service connection for a respiratory disability.

6. Entitlement to service connection for a sinus disability.

7. Entitlement to service connection for sleep apnea.

8. Entitlement to service connection for hypertension. 

9. Entitlement to an initial compensable rating for allergic rhinitis.

10. Entitlement to an initial compensable rating for sinus headaches.

11. Entitlement to medical treatment for a mental disorder under 38 U.S.C.A. § 1702.


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1987 to January 1995.

This appeal comes to the Board of Veterans' Appeals (Board) from March and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in November 2013; the hearing transcript has been associated with the file and has been reviewed.  


The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of entitlement to service connection for sleep apnea being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. The Veteran has PTSD caused by stressors in service.

2. The Veteran's right shoulder degenerative joint disease was caused by service.

3. The Veteran's lumbar spine degenerative joint disease was caused by service.

4. The Veteran's lower extremity radiculopathy was caused by service.

5. The Veteran does not have a respiratory disability separate from his allergic rhinitis.

6. The Veteran does not have a sinus disability separate from his sinus headaches.

7. The Veteran's hypertension was not incurred in service and did not manifest to a compensable degree within one year of his separation from active service, but has been aggravated by his service-connected  right shoulder and lumbar spine degenerative disc disease and allergic rhinitis.

8. As of November 14, 2013, the Veteran's allergic rhinitis has been manifest with greater than 50 percent obstruction of nasal passage on both sides; prior to that date he did not have greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side

9. The Veteran's sinus headaches manifest with characteristic prostrating attacks occurring on an average once a month, but do not produce severe economic inadaptability.

10. The Veteran did not develop an active psychosis within two years after his discharge from service.


CONCLUSIONS OF LAW

1. The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

2. The criteria for service connection for right shoulder degenerative joint disease have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

3. The criteria for service connection for lumbar spine degenerative joint disease have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

4. The criteria for service connection lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

5. The criteria for service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

6. The criteria for service connection for a sinus disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

7. The Veteran's hypertension was aggravated by his service-connected right shoulder and lumbar spine degenerative disc disease and allergic rhinitis.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).

8. The criteria for a compensable disability rating for allergic rhinitis prior to November 14, 2013 have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.97, Diagnostic Code 6522 (2013).

9. The criteria for a disability rating of 10, but no higher, for allergic rhinitis have been met as of November 14, 2013.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.97, Diagnostic Code 6522 (2013).

10. The criteria for a disability rating of 30 percent, but no higher, for sinus headaches have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.124a, Diagnostic Code 8100 (2013).

11. The criteria for entitlement to medical treatment for a mental disorder under 38 U.S.C.A. § 1702 have not been met.  38 U.S.C.A. §§ 1702, 5107 (West 2002); 38 C.F.R. § 3.384  (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2013).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  38 C.F.R. § 3.310; see .Allen v. Brown, 7 Vet. App. 439 (1995).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

	A. Psychiatric Disorder

Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2013).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id.; see also 38 C.F.R. § 4.125(a) (2013).

The Veteran has reported two psychiatric stressors in service.  First, he reported he was part of a crew that cleaned up a fatal plane crash.  He recovered the decedent's finger, skin, and his watch.  The death of the pilot in the crash was verified through the Defense Personnel Records Image Retrieval System.

The Veteran also reported that while stationed aboard a vessel in the Gulf of Oman during Operation Desert Shield/Storm he had to wear hazmat gear on numerous occasions due to a fear of chemical attack as scud missiles were being fired at the battle group.  The Veteran's personnel records confirm his service in the Gulf of Oman.

In January 2012 the Veteran was afforded a VA examination.  The examiner opined that the Veteran has an anxiety disorder but does not meet the criteria for PTSD.  The examiner explained that the Veteran's plane crash clean-up experience is not adequate to support the diagnosis of PTSD as the Veteran reported he was not especially disturbed by the experience.  The examiner further opined that the Veteran's experience in the Gulf of Oman was also not adequate to support a diagnosis of PTSD as the Veteran did not know whether the scud missiles were close to the ship and he did not describe feelings consistent with the criterion for PTSD, specifically, he did not report being afraid or in imminent danger.

In January 2014, the Veteran underwent an examination by a private psychologist who diagnosed him with PTSD based on his two described stressors.  The examiner suggested that because of the Veteran's repression and lack of insight as to his condition, another examiner may have overlooked or not taken the necessary time to uncover the depth of facts.

The Board finds the opinions of the VA and the private examiner are at least in equipoise and therefore the Veteran should be afforded the benefit of the doubt and his claim for service connection for PTSD granted.

	B. Right Shoulder 

At his January 2012 VA examination the Veteran reported his right shoulder pain began while in service in approximately 1989 although he did not recall a specific injury.  At his November 2013 Board hearing the Veteran suggested the injury may have occurred when he slid down a set of stairs, yanking his arm.

A July 1991 service treatment record reflects that the Veteran complained of right shoulder pain when trying to raise his arm for the past two to three months after lifting heavy year.  He reported shoulder pain again in September 1992 and was diagnosed with rotator cuff impingement syndrome and an acromioclavicular joint strain.

The January 2012 VA examiner diagnosed degenerative joint disease, but opined that the condition is less likely than not related to his service.  The examiner explained that subsequent to the Veteran's 1992 in-service complaint of shoulder pain there were no other reports of shoulder pain, including on the Veteran's discharge examination and medical history.

However, the December 2013 private examiner opined that it is as likely as not that the Veteran's right shoulder injury while coming down a ladder in service caused tearing of the internal ligaments and structures, which caused abnormal biomechanics.  He opined that over time, more damage resulted.  He noted that the Veteran reported that he has experienced right shoulder problems ever since service. 

The Board notes that the Veteran is competent to report what symptoms he feels, such as shoulder pain and catching, and the duration of those symptoms.

The Board finds that the evidence is at least in equipoise that the Veteran's right shoulder degenerative disc disease is due to his service.  Therefore, giving the Veteran the benefit of the doubt, the Board finds that his claim for service connection for right shoulder degenerative disc disease should be granted.

	C. Lumbar Spine and Lower Extremity Radiculopathy

The Veteran contends that he injured his back in service while moving rocks, which has also caused radiculopathy in his legs. 

At his Board hearing, the Veteran reported his back pain has existed since service and gotten progressively worse over the years.  He explained that he has taken pain medication and dealt with it himself rather than seeking medical treatment.

The Veteran's service treatment records reflect that the Veteran sought treatment for back pain in December 1993 that he reported began after chopping wood.  He was diagnosed with muscle strain.  In March 1994 he reported he had experienced back pain on and off since December 1993 that had recently worsened after lifting heavy rocks.  A paravertebral muscle strain was suspected.  In May 1994 the Veteran also reported numbness in his thigh area with prolonged sitting that began after his back injury.  In October and November 1994 he reported continued back pain that he said prevented him from taking the physical readiness test.

The Veteran reported a history of low back pain on his November 1994 report of medical history but his spine was evaluated as normal on the accompanying separation medical examination.

An August 1997 private treatment record reflects that the Veteran complained of periodically losing feeling in his legs.  He reported having the problem since injuring his back in service in 1994.

The January 2012 VA examiner diagnosed degenerative joint disease of the lumbar spine and opined that the condition is less likely than not related to the Veteran's service, including the muscle strain noted in his service treatment records.  The examiner explained that as the Veteran's records show no continued complaints of a back condition after the 1994 muscle strain diagnosis, the evidence does not support that the Veteran had a chronic low back diagnosis in service or that a chronic condition developed.

However, the December 2013 private examiner opined that it is as likely as not that the Veteran injured the tendons, ligaments, and muscles in his back while lifting rocks in service.  He stated that those injured structures have continued to cause instability in the Veteran's lower back, which has caused repeated aggravations and strains of the injured back structures.  The continued back instability in turn has caused additional pressures and forces on the lower back discs, causing the discs to weaken and have less height, which has caused traumatic arthritis and bone spurs.  

The Board finds the Veteran's report of continued back pain since his 1994 in-service injury to be competent and credible.  Further, it is supported by his report of back pain on his discharge medical history report and his 1997 report that he had experienced symptoms related to his back since his 1994 injury.

The medical opinion evidence is at least in equipoise as to whether the Veteran's current lumbar spine degenerative joint disease was caused by his in-service injury.  Therefore, the Board finds that the Veteran should be afforded the benefit of the doubt and his claim for service connection for lumbar spine degenerative joint disease granted.

The Board further finds the Veteran is entitled to service connection for lower extremity radiculopathy as the evidence shows it was caused by the Veteran's in-service back injury.

Specifically, in an August 2012 clarification the January 2012 VA examiner stated that the Veteran's claimed numbness of his bilateral legs and examination was consistent with lumbar radiculopathy.  The December 2013 private examiner explained that the Veteran's damaged discs and/or bone spurs caused by the Veteran's in-service back injury have caused impingement of the L5 and S1 spinal nerves into his lower legs.  Thus, the uncontroverted medical opinion evidence  relates the Veteran's lower extremity radiculopathy as being secondary to his back injury incurred in service. 

Therefore, the Board finds service connection should be granted for both lower extremity radiculopathy and lumbar spine degenerative joint disease as incurred as  a result of an injury in service.

	D. Respiratory Disability

The Veteran testified that he began having breathing problems his last year in service.  He said he is unable to take a deep breath.

At the Veteran's January 2012 VA examination the Veteran reported he has wheezing and shortness of breath three to four times per year lasting for one to two days.  He also reported chest colds one to two times per year that results in dyspnea and shortness of breath.

The examiner conducted a pulmonary function test (PFT) and stated that the Veteran's normal PFT results and his reported symptomatology are most consistent with allergic rhinitis.  The examiner opined that the Veteran does not have a respiratory or pulmonary disability.

The December 2013  private examiner indicated that the Veteran has asthma that first developed in service as a result of volatile organic hydrocarbons from the Veteran's exposure to a kerosene heater in service.  He also opined that the Veteran's exposure to volatile hydrocarbons wafting from the burning oil wells in service caused irritation and damage to his upper and lower respiratory tracts, which aggravated his asthma and caused chronic bronchitis.  The examiner noted the Veteran had wheezes and rhonchi on examination.

Records from the Veteran's primary care physician between 1999 and 2012 show complaints of coughing and congestion multiple times per year; however, none of his treatment records reflect a diagnosis of asthma or chronic bronchitis.  For example, in November 2002 the Veteran reported only seasonal allergies with no nose or throat problems, shortness of breath, or chronic cough.  A May 2012 record reflects that the Veteran reported an intermittent cough, sputum production, and rare wheezing.  An April 2005 record does show the Veteran was being treated for an episode of bronchitis that had lasted six weeks.  

The Board finds that the evidence does not support that the Veteran has a respiratory disability for which service connection may be granted.  Although the Veteran's private examiner suggested the Veteran has both asthma and chronic bronchitis, he did not explain how he reached that diagnosis and the Board finds that it is not supported by the other evidence of record.  The private examiner also did not address the results of the PFT conducted in February 2012.

The January 2012 VA examiner did consider the PFT results, which he determined to be normal.  The examination report reflects that he considered the Veteran's symptoms as the Veteran himself described them, but found that those symptoms and the normal PFT results did not support a finding of a respiratory or pulmonary disability.  Instead, he concluded that the symptoms could be accounted for by the Veteran's allergic rhinitis diagnosis.  The Board finds the VA examiner's opinion to be well-reasoned and to consider all of the evidence.  Therefore, the Board gives it greater probative weight.

In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board finds that the opinion of the VA examiner is more probative as it considers and is supported by the other medical and lay evidence of record.  The Board notes that the Veteran is service-connected for allergic rhinitis, which the VA examiner has attributed the respiratory symptoms he has described to.  Therefore, as the Board finds that the Veteran does not have another current respiratory condition other than allergic rhinitis, he cannot be service-connected for such a condition.

Under 38 C.F.R. § 3.317, service connection may also be warranted for a Persian Gulf Veteran who exhibits objective indications of a an undiagnosed illness or a medically unexplained chronic multi symptom illness that became manifest during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  However, the Board finds that section does not apply in this case as the Veteran has not been shown to have an undiagnosed or medically unexplained chronic multi symptom illness.  Rather, the Veteran's symptoms have been attributed to a diagnosed condition, specifically allergic rhinitis.

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

	E. Sinus Disability

The Veteran testified at his Board hearing that he gets sinus infections and impacted sinuses.  He said he feels like he has a runny nose but can't blow anything out. 

Treatment records from the Veteran's private primary care physician reflect multiple complaints over the years of sinus congestion, with an occasional diagnosis of a sinus infection listed.

The private doctor who examined the Veteran in December 2013 opined that the Veteran's exposure to burning oil wells in service aggravated his sinusitis, but did not explain whether he was diagnosing sinusitis as a current, chronic condition with symptoms separate from the Veteran's allergic rhinitis.

In January 2012 a VA examiner performed an examination for sinusitis, rhinitis, and other conditions of the nose, throat, larynx and pharynx.  The examiner noted the Veteran's diagnosis of allergic rhinitis and two in-service episodes of acute upper respiratory infection.  He also acknowledged the Veteran's complaint of intermittent nasal obstruction and recurrent headaches, which the Veteran described as "sinus trouble."  The examiner concluded that the Veteran does not have sinusitis.

The Board finds that the competent, credible evidence in this case does show that the Veteran has experienced regular sinus problems.  However, the evidence does not support that the Veteran has a sinus disability with symptoms separate from his already service-connected allergic rhinitis and sinus headaches.  The January 2012 VA examiner who considered all of the Veteran's reported symptoms and history concluded that the Veteran does not have sinusitis.  The Board puts significant probative weight on the opinion of the VA examiner.  Although the report of the private examiner suggests he may believe the Veteran has a sinus condition, it is not sufficiently clear and reasoned such that the Board is able to find that the Veteran has a sinus disability separate from his already service-connected conditions of allergic rhinitis and sinus headaches.  The Veteran himself testified at his Board hearing that he does not know whether he has a sinus disability separate from his allergic rhinitis.  

As the evidence does not show that the Veteran has a separate sinus disability, service connection is not warranted.

Again, the Board notes that 38 C.F.R. § 3.317 pertaining to undiagnosed or medically unexplained chronic multi symptom illnesses does not apply as the Veteran's symptoms have been attributed to a diagnosed illness, specifically allergic rhinitis and sinus headaches.

Based on the forgoing, the Board finds that the Veteran does not have a separate sinus disability for which he may be service connected.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

	F. Hypertension

For VA compensation purposes, the term hypertension means diastolic blood pressure predominantly 90mm. or greater, and isolated systolic hypertension means systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  Under the VA Schedule for Rating Disabilities, the requirements for a 10 percent rating for hypertension are "diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control."  Id.

Service connection may be granted on a presumptive basis for certain chronic diseases, including cardiovascular-renal disease, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  It is noted that in 38 C.F.R. § 3.309, the term cardiovascular-renal disease applies to combination involvement of the type of arteriosclerosis, nephritis, and organic heart disease, and that since hypertension is an early symptom long preceding the development of those diseases in their more obvious forms, a disabling hypertension within the one-year period following separation will be given the same benefit of service connection as any of the other chronic diseases listed in that Section.  

In this case, the Veteran's service treatment records reflect a number of blood pressure readings in service; however, none  have diastolic pressure readings of 100 or more or systolic pressure readings of 160 or more.  No blood pressure readings from within a year of the Veteran's discharge from service are of record and the Veteran testified it was approximately 2001 to 2002 when he was found to have uncontrolled blood pressure by a private doctor.  Therefore, the Board finds that the Veteran is not entitled to presumptive service connection for hypertension.

However, the Veteran may still be entitled to service connection if he can show a nexus between his currently diagnosed hypertension and his service.

At the time of the Veteran's discharge from service, his blood pressure was recorded to be 132/80.  Blood pressure readings included in his service treatment records from 1994 show readings of 148/84, 148/86, and 148/94.  In September 1993 he had three readings taken of 132/92, 130/90, and 134/90.

After service, the Veteran's private treatment records show that beginning in August 1997 the Veteran's diastolic blood pressure readings were predominately at least 90.  By November 2000 he was taking blood pressure medication.  Records show he has continued treatment for high blood pressure.

In December 2013, the private doctor who examined the Veteran opined that it is at least as likely as not that the Veteran's back and right shoulder pain, breathing problems, and sleep apnea have aggravated his hypertension.

The Board notes that the Veteran is service-connected for right shoulder and lumbar spine degenerative disc disease and allergic rhinitis.  In light of the private doctor's opinion, the Board finds that service connection for hypertension is warranted on the basis that it was aggravated by the Veteran's service-connected right shoulder and lumbar spine degenerative disc disease and allergic rhinitis.

However, the Board finds that the evidence does not support that any of the Veteran's service-connected conditions caused the Veteran's hypertension.  The only medical opinion as to etiology of the condition, that of the private doctor, is explicit in stating that the Veteran's service-connected conditions "aggravated" the Veteran's hypertension.  

The Board further finds that the evidence does not support direct service connection for the Veteran's hypertension.  Service treatment records show some elevation in blood pressure readings during service, but do not reflect hypertension.  The earliest records to show readings that meet the definition of hypertension are from more than two and a half years after the Veteran separated from service.  

As it relates to the statements from the Veteran asserting a nexus between his hypertension and service, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  Therefore, to the extent that he has opined that his hypertension is related to his service, the Board gives his opinion little weight.  The Veteran simply does not have the medical expertise associate his service with hypertension.  The readings both during service and following service do not support a finding that would support the Veteran's claim and actually provide highly probative evidence against the claim that his hypertension began during service.    

In sum, the preponderance of the evidence weighs against a finding that the Veteran's hypertension developed in service or within the one year following service or was caused by any event or injury in service.  However, the evidence does show that the Veteran's service-connected  right shoulder and lumbar spine degenerative disc disease and allergic rhinitis aggravated the Veteran's hypertension.  Therefore, service connection is granted on that basis.

II. Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

	A. Rhinitis 

The RO has rated the Veteran's allergic rhinitis as noncompensable under Diagnostic Code 6522.  38 C.F.R. § 4.97.  

Under Diagnostic Code 6522, a 10 percent rating is warranted for allergic rhinitis without polyps but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent rating is warranted for allergic rhinitis with polyps.

In January 2012 a VA examiner found that the Veteran did not have greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis, complete obstruction on one side, or nasal polyps.

At his Board hearing, the Veteran testified that due to his allergic rhinitis he breathes mostly through his mouth because he can't get a good breath through his nose.  He reported his sinuses had become more clogged since the January 2012 VA examination, at which time he was able to breathe better through his nose.  

The Board finds the Veteran is competent to report his ability to breathe through his nose and his description is credible.  Therefore, the Board finds that a 10 percent rating is warranted as of November 14, 2013, the date of the Board hearing.  As no other available evidence demonstrates a worsening of the Veteran's condition prior to that date, the Board finds that November 14, 2013 is the earliest date on which the evidence shows the Veteran's condition had worsened such that it more closely approximated a 10 percent rating.

Prior to that date, the Board finds that the evidence does not support that the Veteran met the criteria for a compensable rating.  At the time of the January 2012 VA examination, the examiner found that the Veteran did not have greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  At his Board hearing, the Veteran himself agreed he was able to breathe through his nose at the time of the VA examination.

The board further finds that a higher, 30 percent, rating is not warranted for any period as the evidence does not show that the Veteran has ever been found to have polyps in his sinuses, and in fact, the Veteran himself testified that he had never been told he had polyps.

Based on the forgoing, the Board finds that the Veteran is entitled to a 10 percent rating, but no higher, for allergic rhinitis as of November 14, 2013.  However, a preponderance of the evidence is against a compensable rating prior to that date.

	B. Headaches

The RO has rated the Veteran's headaches as noncompensable under Diagnostic Code 8100.  38 C.F.R. § 4.124a.  Under the Schedule of Ratings for neurological conditions and convulsive disorders, a noncompensable evaluation is warranted for migraine headaches with less frequent attacks.  A 10 percent evaluation is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent evaluation is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The rating criteria do not define 'prostrating' nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, 'prostration' is defined as 'utter physical exhaustion or helplessness.'  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which 'prostration' is defined as 'extreme exhaustion or powerlessness.'

The Veteran's January 2012 VA headache examination notes that the Veteran reported having headaches two to three times per month lasting approximately three to five hours.  The examiner found that the Veteran did not have characteristic prostrating attacks of migraine headache pain.  However, less than two weeks prior, a different VA examiner evaluating the Veteran's sinusitis noted that the Veteran reported headaches two to three times per week lasting from three to four hours to all day.

At his Board hearing the Veteran reported he has incapacitating sinus headaches about twice a week lasting from one to seven hours usually.  He said when he gets one of the headaches he lies down in a dark room until it goes away and takes pain medication.  He reported he misses work due to headaches once or twice a month.

The Veteran's spouse submitted a letter in January 2012 describing the Veteran's headaches as making him sick to his stomach and preventing him from seeing clearly.  When he has such a headache she said he goes into a dark, secluded room. 

The Board finds that the Veteran is competent and credible to describe the frequency and severity of his headaches.  The Veteran testified that he has headaches about twice a week, a contention that is also recorded in one of his two January 2012 VA examinations.  He reported that his headaches cause him to miss work only once or twice a month, however. 

Thus, the Board finds that Veteran's condition is most closely approximated by a 30 percent rating.  To be entitled to the next higher rating the Veteran would have to have "very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability."  Although the Veteran has testified that he does miss some work due to his headaches, the Board finds that the one or two days per month that he reports missing does not constitute severe economic inadaptability.  

Therefore, the Board finds that the Veteran is entitled to a 30 percent rating for his headaches but that the preponderance of the evidence is against a higher rating.

III. Medical Treatment

Under 38 U.S.C.A. § 1702(a), any Veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a Veteran of World War II, before February 1, 1957, in the case of a Veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era Veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a Veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service. 38 U.S.C.A. § 1702  (West 2002).

The Board finds that the Veteran's medical records do not include a diagnosis or other medical evidence of psychosis.  VA has defined the term psychosis for purposes of presumptive service connection at 38 C.F.R. § 3.384 as including a brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

The Veteran has been diagnosed with PTSD and anxiety disorder.  Therefore, the Board finds that he does not have a current psychosis and there is no evidence that the Veteran developed psychosis either during active service or within two years of separating from active service.  Accordingly, the preponderance of the evidence is against eligibility for treatment for psychosis under 38 U.S.C.A. § 1702.

The Board further notes that this decision awards service connection for PTSD.  Therefore, the Veteran will be afforded equal or greater access to VA treatment by virtue of that award, essentially rendering moot his claim for entitlement to medical treatment for a mental disorder under 38 U.S.C.A. § 1702.  See 38 U.S.C.A. § 1710; 38 C.F.R. § 17.36.  

IV. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in December 2011, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

The VA further issued a statement of the case (SOC) in February 2013 concerning the downstream issues of a higher initial rating for allergic rhinitis and sinus headaches appealed by the Veteran.  See 38 U.S.C.A. § 7105(d).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in January 2012.  The examiners, medical professionals, obtained an accurate history and listened to the Veteran's assertions.  Therefore, the Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for PTSD is granted.

Service connection for right shoulder degenerative joint disease is granted.

Service connection for lumbar spine degenerative joint disease is granted.

Service connection for lower extremity radiculopathy is granted.

Service connection for a respiratory disability is denied.

Service connection for a sinus disability is denied.

Service connection for hypertension, on the basis of aggravation, is granted.

An initial compensable rating for allergic rhinitis prior to November 14, 2013 is denied.

An initial rating of 10 percent, but no higher, is granted as of November 14, 2013 for allergic rhinitis, subject to the laws and regulations controlling the disbursement of monetary benefits.

An initial rating of 30 percent, but no higher, for sinus headaches is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

Medical treatment for a mental disorder under 38 U.S.C.A. § 1702 is denied.


REMAND

The Veteran contends that his sleep apnea began in service, although the evidence shows he was not diagnosed until June 2012.

At his Board hearing, the Veteran testified that he started snoring toward the end of his service.  He stated that his bunkmates in service complained about his snoring so much that he began working a different shift so that he was sleeping while they were at work. 

The December 2013 private examiner opined that the Veteran's rhinitis and asthma have significantly contributed to and aggravated his sleep apnea.  The examiner explained that it takes only minimal swelling of the upper or lower respiratory tracts to cause and aggravate sleep apnea.  However, as the Board has found that the evidence does not show that the Veteran has asthma, the private examiner's opinion cannot form the basis for granting the Veteran service connection for sleep apnea.

The Veteran was afforded a VA examination in January 2012, prior to his diagnosis of sleep apnea.  The examiner noted that the Veteran's symptomatology was consistent with sleep apnea, but did not opine as to if the condition was incurred in or as a result of his service.

Therefore, as the evidence currently associated with the Veteran's file is not sufficient upon which to make a decision on the merits, the Board finds that the Veteran's claim must be remanded for a new VA examination with opinion as to the etiology of his diagnosed sleep apnea.

Accordingly, this matter is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate examiner to obtain an opinion as to the etiology of his sleep apnea.  

The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's sleep apnea was either incurred in or is related to the Veteran's service.  The examiner should also opine as to whether it is at least as likely as not that the Veteran's service-connected allergic rhinitis aggravated the Veteran's sleep apnea beyond its normal progression.  If the opinion is that his service-connected allergic rhinitis aggravated his sleep apnea, the examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

2. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


